DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s claim amendment has addressed the issues previously raised under 35 U.S.C. 112(a). The previous rejection of claims 1-10 under 35 U.S.C. 112(a) is withdrawn. 
Claims 1-4 and 6-10 are allowed over the prior art of record.  Among those, claim 1 is the only independent claim. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on September 1, 2021.  The examiner has reviewed theremarks submitted September 1, 2021 and found the arguments presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a multilayer extruded biodegradable polymeric sheet in the specific manner as instantly claimed (in claim 1), of which the biodegradable polymeric sheet comprises three layers as recited, and each layer must satisfy the specific compositional requirements in combination as so defined, respectively; wherein the first layer and the third layer are configured to form a water barrier when in contact with water, and wherein the multilayer biodegradable polymeric sheet has a specific water vapor transmission rate requirement as defined, and that the biodegradable polymeric sheet undergoes biodegradation on the ground responsive to an exposure to free air and natural day  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YAN LAN/Primary Examiner, Art Unit 1782